PER CURIAM.
Defendant was convicted of unlawfully selling alcoholic beverages in local option territory, and was fined $100 and sentenced to 30 days in jail.
Defendant urges that his conviction was void because he was not prosecuted by indictment in the circuit court. However, his contention is without merit because he was first tried and convicted in the Jackson City Police Court upon the same warrant. The conviction was appealed to the circuit court where he received a trial de novo on the warrant. This procedure was approved in Cole v. Commonwealth, 234 Ky. 776, 29 S.W.2d 32.
The motion for an appeal is overruled, and the judgment stands affirmed.